Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as June 16, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/520,929) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as December 16, 2019, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The present application is also related to:
PCT international application number PCT/US2018/037625 filed June 14, 2018.
The claims filed December 17, 2021 are entered, currently outstanding, and subject to examination.

The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1-3, 7, 9, 11-14, 21, & 25
1-3, 9-13, 15, 18, 21, & 23
Cancelled:
24
6, 8, 10, 16, & 17
Withdrawn:
none
none
Added:
none
24 & 25

Claims 1-5, 7, 9, 11-15, 18-23, and 25 are currently pending.
Claims 6, 8, 10, 16, 17, and 24 have been cancelled.
No claims have been withdrawn.
Claims 1-5, 7, 9, 11-15, 18-23, and 25 are currently outstanding and subject to examination.
This is a final action and is the fourth action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 13, 14, 21-23, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Westbrook et al., Continuous Multicore Optical Fiber Grating Arrays for Distributed Sensing Applications, Journal of Lightwave Technology, Vol. 35, No. 6, March 15, 2017, pp. 1248-1252 (Westbrook, cited by Applicant) in view of U.S. Patent No. 6,317,537 of Ionov et al. (Ionov) and U.S. Patent No. 5,696,863 of Kleinerman (Kleinerman).

a cladding (Fig. 1b shows cores embedded in cladding);
a plurality of cores in the cladding and extending along a length of the fiber sensor (Figs. 1b and c);
the plurality of cores including at least one sensing core configured to guide light in the wavelength band (using fiber Bragg gratings per "grating arrays" of § II, l. 2), the at least one sensing core not comprising the absorber material absorptive to light in the wavelength band ("germanosilicate cores" per § II, l. 4); and
a coating (Fig. 1c, § II, l. 8, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns.") surrounding the cladding; and
the coating having a refractive index smaller than a refractive index of the cladding (acrylates / polymers are seen as having lower refractive indices).
.
Westbrook as set forth above does not disclose:
a fused-silica cladding;
the plurality of cores including at least one absorptive core, the at least one absorptive core comprising absorber material absorptive to light in the wavelength band.
Ionov discloses a launch port for pumping fiber lasers and amplifiers that includes 
a fused-silica cladding (col. 4, l. 40 and adjacent, "Inner cladding 40 typically is made of fused silica").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fused-silica cladding along the lines of Ionov in a system according to Westbrook as set forth above in order to provide more rigid mechanical strength as well as additional optical characteristics. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber system that eliminates some cladding light) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a fused-silica cladding.
Kleinerman discloses a distributed fiber optic temperature sensors and systems that includes:
a plurality of cores including at least one absorptive core (Fig. 15, col. 32, l. 25 and adjacent, "The fiber 13E includes a clear glass core C1, a second core C2 made of glass doped with Nd(III)".), the at least one absorptive core comprising absorber material absorptive to light in the wavelength band 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an absorptive core along the lines of Kleinerman in a system according to Westbrook in view of Ionov as set forth above in order to absorb light ejected from other cores (Kleinerman, col. 32, l. 41 and adjacent). This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber system that eliminates some cladding light) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the plurality of cores including at least one absorptive core and at least one sensing core, the at least one absorptive core comprising absorber material absorptive to light in the wavelength band, and the at least one sensing core not comprising the absorber material absorptive to light in the wavelength band.
With respect to claim 2, Westbrook in view of Ionov and Kleinerman as set forth above discloses the fiber sensor of claim 1, including one wherein
the at least one sensing core comprises a plurality of sensing cores.
Westbrook, § I. Introduction, lines following, "Fiber grating sensor arrays are 
With respect to claim 3, Westbrook in view of Ionov and Kleinerman as set forth above discloses the fiber sensor of claim 1, including one wherein
the at least one absorptive core comprises a helical core that comprises the absorber material (Westbrook, Fig. 1, part III, ¶ 1, "The schematic in Fig. 1(c) shows how the outer cores twist around the central core, forming six helices." According to the combination, an absorptive core would be a part of those shown cores),
wherein the helical core is not used for sensing in the wavelength band.
The portion of claim 3 above requires a device constructed according to its limitations and those of its parent claim(s), claim 1, to be operated in a certain manner.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the 
Consequently, Westbrook in view of Ionov and Kleinerman as set forth above are seen to the recited structure with the claimed intended use providing no distinction over the cited art.
With respect to claim 4, Westbrook in view of Ionov and Kleinerman as set forth above discloses the fiber sensor of claim 1, including one wherein
the coating is substantially made of a polymer.
Westbrook, p. 1249, col. 1, l. 8 and adjacent, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns."
With respect to claim 5, Westbrook in view of Ionov and Kleinerman as set forth above discloses the fiber sensor of claim 1, including one wherein
the coating is at least partially transparent to ultraviolet light.
Westbrook, p. 1249, col. 1, l. 8 and adjacent, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns."
With respect to claim 7, Westbrook in view of Ionov and Kleinerman as set forth above discloses the fiber sensor of claim 1, including one wherein
the absorber material comprises at least one material selected from the group consisting of: erbium, ytterbium, thulium, neodymium, chromium, and cobalt.
Kleinerman per claim 1, above, neodymium.
Additionally, Ionov at col. 7, l. 43 and adjacent is seen as relevant and combinable with the other references. "Another approach is to combine two different dopants in the 
With respect to claim 13, Westbrook in view of Ionov and Kleinerman as set forth above discloses a method of manufacturing a multicore optical fiber sensor configured to operate in a wavelength band, the method comprising:
providing a fiber preform (Westbrook, p. 1249, col. 1, l. 2 and following) comprising a plurality of doped cores ("germanosilicate cores" per § II, l. 4), the plurality of doped cores comprising at least one doped core comprising [[and]] an absorber material absorptive to light in the wavelength band (Kleinerman, Fig. 15, col. 32, l. 25 and adjacent, "The fiber 13E includes a clear glass core C1, a second core C2 made of glass doped with Nd(III)".) and at least one doped core not including the absorber material absorptive to light in the wavelength band (Westbrook’s "germanosilicate cores" per § II, l. 4),;
drawing and simultaneously spinning the fiber preform to create a fiber with helical waveguide cores (Westbrook, "The fiber is drawn with a permanent twist at a pitch of 2 cm by rotating the preform during draw.") embedded in a fused-silica cladding (Ionov, per above),
the helical waveguide cores comprising at least one absorptive core and at least one sensing core (per Kleinerman and Westbrook), the at least one absorptive core formed from the at least one doped core comprising the 
coating the fiber with a coating material having a refractive index that is smaller than a refractive index of the at least one absorptive core and smaller than a refractive index of the least one sensing core (Westbrook, Fig. 1c, § II, l. 8, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns." Acrylates / polymers are seen as having lower refractive indices than related silicon/silicate structures.).
With respect to claim 14, Westbrook in view of Ionov and Kleinerman as set forth above discloses the method of claim 13, including one wherein
the coating material is at least partially transparent to ultraviolet light (Westbrook, p. 1249, col. 1, l. 8 and adjacent, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns." Per above/claim 5.),
the method further comprising:
writing fiber Bragg gratings through the coating material and into the at least one sensing core (Westbrook, page 1249, l. 11 and adjacent, "The reel to reel spooling system sends the fiber past a phase mask where the fiber is exposed to a UV interference pattern that gives rise to the desired grating spectrum in the fiber cores.").

a multicore optical fiber assembly comprising multiple fiber segments optically coupled to each other at one or more discontinuities, each discontinuity comprising a connection selected from the group consisting of a fiber-optic connector and a splice (Westbrook, p. 1251, first indented paragraph, "The enhanced scatter fiber grating sensor array was spliced to a length of standard single mode fiber (SSMF)."),
wherein a distal fiber segment of the multiple fiber segments comprises:
a plurality of waveguide cores embedded in a fused-silica cladding (per Westbrook in combination with Ionov),
the plurality of waveguide cores including at least one absorptive core and including sensing cores, the at least one absorptive core comprising absorber material absorptive to light in the wavelength band, and the sensing cores not including the absorber material absorptive to light in the wavelength band (per claim 1, above, re Kleinerman), and
wherein the multicore optical fiber assembly does not include a mode stripper in the distal fiber segment (no mode stripper in Westbrook).
With respect to claim 22, Westbrook in view of Ionov and Kleinerman as set forth above discloses the fiber-optic sensing system of claim 21, including one further comprising:

an optical interrogator (Westbrook, page 1249, col. 2, l. 23 and adjacent) coupled to distal ends of the multicore optical fiber assembly (to provide interrogation).
Westbrook in view of Ionov and Kleinerman as set forth above does not disclose:
a plurality of single-mode fibers coupled, via a fan-out module, to proximal ends of the sensing cores; and
an optical interrogator coupled to distal ends of the plurality of single-mode fibers.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
Providing additional single mode fibers for optical signal interrogation of the multicore optical fiber assembly is seen as a duplication of parts. In so duplicating, the resulting device would include:
a plurality of single-mode fibers coupled, via a fan-out module (formed by the group of single-mode fibers),
to proximal ends of the sensing cores; and
an optical interrogator coupled to distal ends of the plurality of single-mode fibers.

the distal fiber segment further comprises a coating surrounding the cladding (per above/claim 1, Westbrook Fig. 1c, § II, l. 8, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns."),
a refractive index of the coating being smaller than a refractive index of the cladding (acrylates / polymers are seen as having lower refractive indices).
With respect to claim 25, Westbrook in view of Ionov and Kleinerman as set forth above discloses the optical fiber sensor of claim 1, but not one wherein
the cladding also comprises the absorber material.
Ionov at col. 7, l. 43 and adjacent is seen as relevant and combinable with the other references.
"Another approach is to combine two different dopants in the fiber cladding, for example erbium and ytterbium, and provide one pump light source at the absorption center of each." The presence of the same rare earth materials in Ionov as for Applicant’s claims/disclosure/specification indicates the same wavelength regime of optical absorption.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use absorbent dopant in cladding along the lines of Ionov in a system according to Westbrook in view of Ionov and Kleinerman as set forth above in order to absorb stray light. This provides one rationale to combine the references.

Further, the combination would then provide:
the cladding also comprises the absorber material.

Claims 9, 11, 12, 15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Westbrook in view of Ionov and Kleinerman as set forth above and further in view of U.S. Patent Application Publication No. 2008/0069508 of Dong et al. (Dong).
With respect to claim 9, Westbrook in view of Ionov and Kleinerman as set forth above discloses the fiber sensor of claim 1, but not one wherein
the cladding and the plurality of cores is formed from a preform of stacked rods, and
wherein the at least one sensing core is formed from at least one stacked rod comprising a doped core, and wherein the at least one absorptive core is formed from at least one stacked rod comprising a doped core including the absorber material.
Dong discloses a rare earth doped and large effective area optical fibers for fiber 
creating the fiber preform from a plurality of stacked rods (¶ 65, "The resulting rods are stacked and the stack is drawn into a smaller size rod while ensuring substantial fusion of constituent rods in the stack."),
the plurality of doped cores extending along axes of a set of the plurality of stacked rods (¶ 66, "Furthermore, highly uniform rare earth doped core glass can be made by repeated stack-and-draw of the same type of glass rods instead of two types of glass rods used in other methods." ¶ 90, "In certain embodiments, the final rod made from the plurality of doped rods is inserted into a tube comprising the cladding glass.").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use standard preform fabrication techniques along the lines of Dong in a system according to Westbrook in view of Ionov as set forth above in order to fabricate multicore optical fibers and the like. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a multicore fiber sensor) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:

wherein the at least one sensing core is formed from at least one stacked rod comprising a doped core, and wherein the at least one absorptive core is formed from at least one stacked rod comprising a doped core including the absorber material.
Additionally, under MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP § 2113.
With respect to claim 11, Westbrook in view of Ionov, Kleinerman, and Dong as set forth above discloses the fiber sensor of claim 1, including one wherein
the cladding comprises the absorber material,
wherein the cladding and the plurality of cores are formed from a preform of stacked rods, and
wherein the absorber material is distributed throughout at least some of the stacked rods.
See claims 9 and 25, above.

the cladding comprises the absorber material (per Ionov, see claim 25),
the cladding and the plurality of cores are formed from a preform of stacked rods (per Dong)
with the absorber material deposited in interspatial areas between the stacked rods (which would occur to provide doping in the cladding and/or external to the cores/rods of Dong).
With respect to claim 15, Westbrook in view of Ionov and Kleinerman as set forth above discloses the method of claim 13, but not one further comprising
creating the fiber preform from a plurality of stacked rods,
the plurality of doped cores extending along axes of a set of the plurality of stacked rods.
Dong discloses a rare earth doped and large effective area optical fibers for fiber lasers and amplifiers that includes (¶¶ 65, 66, and 90):
creating the fiber preform from a plurality of stacked rods (¶ 65, "The resulting rods are stacked and the stack is drawn into a smaller size rod while ensuring substantial fusion of constituent rods in the stack."),
the plurality of doped cores extending along axes of a set of the plurality of stacked rods (¶ 66, "Furthermore, highly uniform rare earth doped core glass can be made by repeated stack-and-draw of the same type of glass rods instead of two types of glass rods used in other methods." ¶ 90, "In certain embodiments, the final rod made from the plurality of doped rods is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use standard preform fabrication techniques along the lines of Dong in a system according to Westbrook in view of Ionov as set forth above in order to fabricate multicore optical fibers and the like. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a multicore fiber sensor) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 18, Westbrook in view of Ionov, Kleinerman, and Dong as set forth above discloses the method of claim 15, including one wherein
creating the fiber preform comprises creating a doped rod of the set of stacked rods (per Dong) by depositing a dopant on an interior surface of a silica tube (¶ 24, Fig. 2B, "core soot in the tube").
With respect to claim 19, Westbrook in view of Ionov, Kleinerman, and Dong as set forth above discloses the method of claim 15, including one wherein creating the fiber preform comprises:
depositing the absorber material in interspatial areas between rods of the plurality of stacked rods (which would occur to provide the doping of Ionov 
With respect to claim 20, Westbrook in view of Ionov, Kleinerman, and Dong as set forth above discloses the method of claim 15, including one wherein
the plurality of stacked rods (per Dong) comprise fused silica (per Ionov col. 4, l. 40 and adjacent, "Inner cladding 40 typically is made of fused silica") and the coating material comprises a polymer (Westbrook, Fig. 1c, § II, l. 8, "The fiber is jacketed with a UV transparent acrylate coating and has a coated diameter of 200 microns.").

Response to Arguments
Applicant’s arguments filed December 17, 2021 with respect to the outstanding claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as different art is now applied to the rejected claims in light of Applicant’s amendment(s).
Kleinerman provides absorptive doped cores.

Conclusion
Applicant’s publication US 20200209466 A1 of July 2, 2020 was previously cited, as were several patent publications sharing inventors with the present application.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to light-absorbing cores and the like.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 9, 2022